Citation Nr: 1234655	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-14 795	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service in the U. S. Navy from August 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an August 2012 videoconference before the undersigned Veterans Law Judge.  A transcript thereof is on file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the most recent Supplemental Statement of the Case (SSOC) in July 2010 and the August 2012 videoconference, additional VA outpatient treatment (VAOPT) records were obtained an associated with the claim file.  It was stated at the videoconference that the Veteran would submit a waiver of initial RO consideration of this evidence.  See page 3 of the transcript of that videoconference.  However, no such waiver is on file.  Since the Veteran has not waived RO consideration of the evidence due process requires that the claim be remanded.  38 C.F.R. § 20.1304 (2011). 

Also at the videoconference the Veteran testified that he was receiving benefits from the Social Security Administration (SSA) (apparently disability benefits) at least in part based on PTSD.  Page 5 of that transcript.  However, these records are not on file.  Efforts to obtain such documentation are required, pursuant to 38 C.F.R. § 3.159(c)(2).  See Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

In the Veteran's initial June 2007 claim for service connection for the disorders at issue he report having been treated for PTSD at the Fayetteville, VA Medical Center since September 1969 (one month after service discharge) until the present and he reported having been treated for seizures from March 1970 until the present at the Great Lakes Naval Base.  However, a review of the record indicates that there are no VA treatment records which predate 2005 and, also, that his reference to treatment records of the Great Lakes Naval Base related solely, and only, to inservice service treatment records (STRs).  In other words, except as noted below, the record does not indicate that the Veteran has sought or received treatment for his claimed disabilities prior to 2005.  

If in fact the Veteran has received other postservice treatment for the claimed disorders he should be requested to specify the dates and places of such treatment as best as he can recollect.  In this regard, a June 2007 VA outpatient treatment (VAOPT) record indicates that the Veteran had cut his wrist over a relationship 30 years ago for which he went to an emergency room at the Richmond Memorial Hospital in Rockingham.  Also, he felt traumatized from having seen a dog blown up from a land mine and seeing wounded from re-enactments in war games at Guantanamo Bay.  It was unclear whether there was sufficient evidence to warrant a diagnosis of PTSD.  In December 2007 it was reported that he had attempted suicide in 1976 by cutting his wrists.  In January 2008 it was reported that he had flashbacks of events in Guantanamo Bay and nightmares of a dog that was killed there.  Other VAOPT records note a history of substance use and diagnoses of PTSD, depression, and major depressive disorder.  

In statements in March and April 2008 the Veteran reported that a friend of his, in the Veteran's company, named "[redacted]" had tried to commit suicide by cutting his wrists and the Veteran found him in the bathroom lying in a puddle of blood.  Another serviceman, in a sister company, whom the Veteran had befriended had hung himself sometime between August and October 1969 while in boot camp and the Veteran had seen his body carried away.  On yet another occasion, while still in boot camp he had seen someone jump off a three story building, head first on to the concrete, killing himself.  

A February 2009 memorandum on file indicates that the only verifiable stressor information which the Veteran had provided was a reported attempted suicide by a recruit named "[redacted]" who had attempted suicide by cutting his wrists.  No other stressors were verifiable.  Verification of the suicide by hanging of another recruit not in the Veteran's company was not verifiable, and the Veteran had not provided the name or unit of the person who had committed suicide by jumping off a building.  The Veteran's 201 file indicated that he was stationed with the Recruit Training Command NTC Orlando, Florida, from August 12, 1969, to April 9, 1970.  A request to "JSRRC" was only to verify that a recruit attempted suicide in the Veteran's company in Recruit Training.  

Information in the claims files includes a March 2009 reported that VA had coordinated a search with the Bureaus of Naval Personnel, Casualty Assistance Branch in Millington, Tennessee, regarding an injury of a person named "[redacted]" as related in the Veteran's stressor letters but the person's full name was required as well as whether or not the person died from injuries.  It was noted that the Veteran did not know the first name of Mr. "[redacted]."  

38 C.F.R. § 3.304(f), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  With regard to the third PTSD criterion, evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  

Where a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD after the fact does not suffice to verify the occurrence of the claimed in- service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

Here, the Veteran had only peacetime service and did not participate in combat.  The Board declines to find that the Veteran participation in combat training equates to having "engaged in combat with the enemy" as required by 38 U.S.C.A. § 1154(b).  Therefore, the law requires that the Veteran's claimed stressors be independently corroborated by evidence other than his lay testimony or the postservice diagnosis of PTSD.  Thus, the Veteran is invited, yet again, to provide more detailed information as to his putative stressors, to include the full names of those involved and, as closely as possible, the precise dates of his alleged stressors.  

If he does so, the appropriate steps should be taken to attempt to corroborate such stressor(s).  

At the August 2012 videoconference the Veteran stated that he was unsure of the number of postservice seizures that had occurred because he lived alone.  He was informed that he could submit supporting statements from those who had witnessed his postservice seizures.  He declined the opportunity to hold the record open for the purpose of obtaining such supporting statements.  Page 14.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide more detailed information as to his putative stressors, to include the full names of those involved and, as closely as possible, the precise dates of his alleged stressors

If he does so, the appropriate steps should be taken to attempt to corroborate such stressor(s).  

Also, inform him that he may submit supporting statements from those who had witnessed his postservice seizures. 

2.  Contact the SSA and obtain all records from that agency concerning the Veteran's award of disability benefits, including a copy of the decision and any medical records used to make the determination, copies of any hearing transcripts, etc.  If it is learned that the records sought do not exist or that further efforts to obtain them would be futile, this must be specifically indicated in the record.  

3.  Request clarification from the Veteran as to the inclusive dates of treatment or observation relating to his having cut his wrists apparently about 30 years ago, including the dates and places of treatment for this.  This should include the date hospital treatment at an emergency room or hospital admission at the Richmond Memorial Hospital in Rockingham (as reported in a VAOPT record).  

Also, request that the Veteran clarify whether he has sought or received any other non-VA treatment since military service for a psychiatric disorder, to include PTSD, or for a seizure disorder.  He should be requested to provide the approximate and inclusive dates of treatment and the addresses of the source(s) of such treatment.  

The Veteran should be provided with the appropriate release(s) to authorize the requested source to provide the requested records to VA.  

4.  Afford the Veteran a VA psychiatric examination to address the etiology of any acquired psychiatric disorder(s) which the Veteran now has.  

Send the claims folders to the examiner for a review of the Veteran's pertinent medical history, to facilitate making these determinations.  All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  

Specific attention should be paid to distinguishing between any signs and symptoms of a personality disorder or any other developmental disorder from those of any currently present acquired psychiatric disorder that may exist.  

A medical opinion should be rendered concerning the nature, etiology, and probable time of onset of each acquired psychiatric disorder which he currently has.  The VA examiner should indicate whether it is at least as likely as not that any acquired psychiatric disorder currently present is etiologically related to the Veteran's military service.  

If, and only if, the RO determines that an inservice stressor has been corroborated, an opinion should be rendered as to whether the Veteran now has PTSD and, if so, whether it is at least as likely as not that any current PTSD is due to a corroborated inservice stressor.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why. 

5.  Afford the Veteran a VA examination to address the etiology of the claimed seizure disorder.  

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is asked to express an opinion as to whether the Veteran now has a seizure disorder and, if so, whether it is at least as likely as not related to the Veteran's period of service.  

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why. 

6.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the original claim for service connection.

7.  Thereafter, readjudicated the claims.  If any determination remains unfavorable to the Veteran, he should be furnished with an SSOC and be given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

